DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Li Jiang on 12/28/2021.
IN THE CLAIMS:
1. (Previously Presented) A blockchain-based data processing method, comprising:  
          acquiring a first block in a blockchain at a current node; 
          broadcasting a first transaction to other nodes in the blockchain, wherein data related to the first transaction includes a model parameter of a model; 
          determining whether two or more second transactions received by the current node satisfy a predetermined condition, data related to the second transactions including voting results corresponding to the first transaction, the predetermined condition including at least one of:
a number of satisfying second transactions among the two or more second transactions is identical to a number of nodes in the blockchain, each of the satisfying second transactions having a positive result;

          the ratio of the number of the satisfying second transactions and the number of the nodes in the blockchain exceeds the predetermined threshold, and each of the satisfying second transactions being from a committee node; and 
          creating a second block based on the model parameter and adding the second block into the blockchain in response to the two or more second transactions satisfying the predetermined condition.
2. (Previously Presented) The method according to claim 1, wherein each of the two or more second transactions is broadcasted by or returned to the current node by one of the other nodes in the blockchain that receives the first transaction after the one of the other nodes include performing a model accuracy test based on the model parameter and obtaining one of the voting results corresponding to the first transaction.
3. (Previously Presented) The method according to claim 1, wherein:
          the data related to the first transaction further includes a model definition of the model;
          each of the two or more second transactions is broadcasted by or returned to the current node by one of the other nodes in the blockchain that receives the first transaction after the one of the other nodes performing a model accuracy test based on the model parameter and the model definition and obtaining one of the voting results and a feedback parameter corresponding to the first transaction; and 
          the voting results correspond to the model parameter and the feedback parameter corresponds to the model definition.

          updating a local training parameter based on the feedback parameter corresponding to the negative result; and 
          performing a local training on the model based on the updated local training parameter to obtain an updated local model parameter.
5. (Previously Presented) The method according to claim 1, further comprising:  
          receiving a third transaction, data related to the third transaction including an additional model parameter corresponding to a data set of a node that transmits the third transaction; 
          performing a model accuracy test based on the additional model parameter to obtain a voting result corresponding to the third transaction; and 
          broadcasting a fourth transaction to the other nodes in the blockchain or returning the fourth transaction only to the node that transmitted transmits the third transaction, data related to the fourth transaction including the voting result corresponding to the third transaction.
6. (Previously Presented) The method according to claim 5, wherein: 
          the data related to the third transaction further includes a model definition and the additional model parameter corresponding to the data set of the node that transmits the third transaction; 
          performing the model accuracy test includes performing the model accuracy test based on the additional model parameter and the model definition to obtain the voting 
          the data related to the fourth transaction further includes the feedback parameter corresponding to the third transaction; and
          the voting result corresponding to the third transaction corresponds to the additional model parameter, and the feedback parameter corresponding to the third transaction corresponds to the model definition.
7. (Previously Presented) The method according to claim 5, further comprising:
          updating a local training parameter based on the additional model parameter in the third transaction; and
          performing a local training to the model based on the updated local training parameter to obtain an updated local model parameter in response to the two or more second transactions not satisfying the predetermined condition.
8. (Previously Presented) A blockchain-based data processing device, comprising a processor configured:
          to acquire a first block in the blockchain at a current node;
          to broadcast a first transaction to other nodes in the blockchain, wherein the data related to the first transaction include a model parameter;
          to determine whether two or more second transactions received by the current node satisfy a predetermined condition, data related to the second transactions including voting results corresponding to the first transaction, the predetermined condition including at least one of:

          a ratio of the number of the satisfying second transactions and the number of nodes in the blockchain exceeds a predetermined threshold; or 
          the ratio of the number of the satisfying second transactions and the number of nodes in the blockchain exceeds the predetermined threshold, and each of the satisfying second transactions being from a committee node; and
          to create a second block based on the model parameter and adding the second block to the blockchain in response to the two or more second transactions satisfying the predetermined condition.
9. (Previously Presented) The device according to claim 8, wherein each of the two or more second transactions is broadcasted by or returned to the current node by one of the other nodes in the blockchain that receives the first transaction after the one of the other nodes performing a model accuracy test based on the model parameter and obtaining one of the voting results corresponding to the first transaction.
10. (Previously Presented) The device according to claim 8, wherein:
          the data related to the first transaction further includes a model definition of the model;
          each of the two or more second transactions is broadcasted by or returned to the current node by one of the other nodes in the blockchain that receives the first transaction after the one of the other nodes performing a model accuracy test based on 
          the voting results correspond to the model parameter and the feedback parameter corresponds to the model definition.
11.  (Previously Presented) The device according to claim 8, wherein the processor is further configured to, in response to one of the voting results being a negative result:
          update a local training parameter based on a feedback parameter corresponding to the negative result; and
          perform a local training on the model based on the updated local training parameter to obtain an updated local model parameter.
12. (Previously Presented) The device according to claim 8, wherein the processor is further configured to:
          receive a third transaction, data related to the third transaction including an additional model parameter corresponding to a data set of a node that transmits the third transaction;
          perform a model accuracy test based on the additional model parameter to obtain a voting result corresponding to the third transaction; and
          broadcast a fourth transaction to other nodes in the blockchain or return the fourth transaction only to the node that transmits the third transaction, the fourth transaction including the voting result corresponding to the third transaction.
13. (Previously Presented) The device according to claim 12, wherein:

          the processor is further configured to perform the model accuracy test based on the additional model parameter and the model definition to obtain the voting result corresponding to the third transaction and a feedback parameter corresponding to the third transaction;
          the data related to the fourth transaction further includes the feedback parameter corresponding to the third transaction; and
          the voting result corresponding to the third transaction corresponds to the additional model parameter, and the feedback parameter corresponding to the third transaction corresponds to the model definition.
14. (Canceled) 
15. (Canceled)
16. (Canceled) 
17. (Canceled) 
18. (Canceled)
19. (Canceled)
20. (Canceled)
21. (Canceled) 
22. (Previously Presented) The method of claim 1, further comprising:
          assigning a reward to at least one of a node that creates a new block, a node that broadcasts the first transaction, or a node that transmits the second transaction.

24. (Previously Presented) The method of claim 1, further comprising: allocating resources in each node of the blockchain based on a number of rewards corresponding to the each node of the blockchain. 
Allowable Subject Matter
3.	Claims 1 – 13 and 22 - 24 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Rice (U.S. Patent 10,121,025),  Padmanabhan (U.S. Publication 2019/0238316), Weng (U.S. Publication 2019/0206091) (Weng hereinafter) and Deng et al. (U.S. Publication 2015/0186779).  Rice teaches a blockchain-based data processing method, comprising: acquiring a first block in a blockchain at a current node; broadcasting a first transaction to other nodes in the blockchain; and creating a second block based on the model parameter and adding the second block into the blockchain in response to two or more second transactions corresponding to the first transaction, wherein data related to the second transactions include voting results corresponding to the first transaction.  Padmanabhan discloses wherein the data related to the first transaction includes a model parameter.  Weng discloses updating a local training parameter based on the additional model parameter in the third transaction.  Deng discloses performing a local training to a model based on the updated local training parameter to obtain an updated local model parameter in response to receiving two or more second transactions not satisfying a predetermined condition.
determining whether two or more second transactions received by the current node satisfy a predetermined condition, data related to the second transactions including voting results corresponding to the first transaction, the predetermined condition including at least one of: a number of satisfying second transactions among the two or more second transactions is identical to a number of nodes in the blockchain, each of the satisfying second transactions having a positive result; a ratio of the number of the satisfying second transactions and the number of the nodes in the blockchain exceeds a predetermined threshold; or the ratio of the number of the satisfying second transactions and the number of the nodes in the blockchain exceeds the predetermined threshold, and each of the satisfying second transactions being from a committee node; and creating a second block based on the model parameter and adding the second block into the blockchain in response to the two or more second transactions satisfying the predetermined condition.
Claims 2 - 7 and 22 – 24 are allowed for at least the reasons of claim 1.  Claim 8 is a variant of claim 1 and is allowed for the same reasons, as are claims 9 - 13, which depend from claim 8.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193